Holden, J.,
dissenting. I can not concur in the ruling made by a majority of the court, and must dissent from the judgment of reversal. In a suit for' damages brought against a railroad company and its engineer for the killing of the son of the plaintiff, . where the sola ground upon which liability of the defendants is claimed is the misfeasance of the engineer, the servant of the company, in operating one of its trains, it is not proper to rule that a verdict in favor of the engineer and against the company can not stand because it is contradictory. If the proof of the facts raising a *127presumption that the railroad company was guilty of the acts of negligence alleged did, under the law, raise such presumption against tlie engineer as well as against the railroad company, ’ or if such proof raised no presumption against either, a verdict finding against the railroad company and in favor of the engineer might be said to he contradictory, and it might be proper to set it aside for this reason. But the presumption of negligence of the railroad company, created by the law of this State upon proof by the plaintiff that the company in .the operation of its train killed the son of the plaintiff without fault of the deceased, is not applicable to the servant who is charged with the acts .causing the homicide in a suit against the latter and the railroad company. Under the Civil Code, § 2321, upon’the trial of such a case, upon proof that without fault of the deceased he was killed by the running of the train of the company, the presumption arises that the company was negligent as alleged plaintiff. Such proof alone would raise no presumption of negligence against the engineer, the other defendant, or that he did the acts of which complaint is made. Southern Railway Company v. Cash, 131 Ga. 537 (62 S. E. 823). If upon the trial the plaintiff proved the homicide, and that it occurred without fault of the deceased, and no other evidence was introduced by plaintiff, or by either of the defendants, the evidence introduced would autVime a recovery against .the railroad company, but there would be no evidence before the jury authorizing a recovery against the engineer. If, after plaintiff introduced such evidence making the proof of the facts above stated, other evidence was introduced by plaintiff and defendants, and this other evidence was equally balanced in its effect upon the mind of the jury upon the question as to whether or not the engineer was guilty of the acts complained of, it would be the duty of the jury to render a verdict against the railroad company because it had not rebutted the presumption of negligence against it, and to render a verdict in favor of the engineer because the plaintiff had not shown by a preponderance of the testimony that the engineer was guilty of such acts. The law gave the plaintiff the right to sue the defendants jointly; and it is not proper to set aside the verdict, of the jury because it was rendered in accordance with, and in the observance of, the rules of evidence prescribed by the law, to be applied by the jury in trying the case and rendering a verdict.